721 So. 2d 716 (1998)
STATE of Florida, Petitioner,
v.
Steven RUBIN, et al., Respondents.
No. 91270.
Supreme Court of Florida.
September 24, 1998.
Rehearing Denied December 8, 1998.
Robert A. Butterworth, Attorney General, and Michael J. Neimand, Assistant Attorney General, Miami, for Petitioner.
Ira N. Loewy of Bierman, Shohat, Loewy, Perry & Klein, P.A., Miami, for Respondent.
PER CURIAM.
We have for review Rubin v. State, 697 So. 2d 161 (Fla. 3d DCA 1997), which certified conflict with Hines v. State, 587 So. 2d 620 (Fla. 2d DCA 1991), concerning scoresheet errors. We have jurisdiction. See art. V, § 3(b)(4).
We resolved this issue in State v. Mackey, 719 So. 2d 284 (Fla.1998), by disapproving a rule of per se reversal in cases involving scoresheet errors. To that extent, we disapproved Mackey and approved Hines. Accordingly, that portion of the district court's decision that applied the per se rule of reversal is quashed. We remand for the Third District's reconsideration of this case in light of our decision in Mackey.
It is so ordered.
HARDING, C.J., and OVERTON, SHAW, KOGAN, WELLS, ANSTEAD and PARIENTE, JJ., concur.